September 9, 1975. On Application for Rehearing.
On order of the Court, the application for rehearing filed by plaintiff-appellee is considered, and the same is granted. This Court’s memorandum opinion in this case, dated July 23, 1975, is vacated. On order of the Court, the application by defendant-appellant for leave to appeal is reconsidered, and the same is granted. In addition to the issues raised in appellant’s application, the Court requests that the parties address the issue of whether 1974 PA 371 affects this case, and, if so, how it affects this case.
Reported below: 57 Mich App 14.
Swainson, J., not participating.